DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
Claims 1-6, 9, 11-14, and 16-24 are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gatsis (US 4,943,548) in view of Derouane (US 4,578,181) and Kramer (US 5,298,152).
Regarding claim 1, Gatsis teaches i. mixing a hydrocarbon feed and an organometallic catalyst to obtain a combined feed (column 2, lines 48-67); mixing the combined feed with gaseous hydrogen to hydroprocess the combine feed (column 2, lines 48-67) at temperatures of 343-538°C and pressure of 500-5000 psig (34.48-344 bar) (column 4, lines 55-65), which overlaps with the claimed ranges.  Gatsis teaches the hydroconverted product is separated from the catalyst by centrifuge (column 4, line 55-column 5, line 5).
Gatsis does not explicitly disclose further fractionation steps for separation of additional liquid and gas products.
However, Derouane teaches a similar process for hydroconversion of hydrocarbon feeds with organometallic catalysts.  Derouane teaches similar centrifuge steps to recover recycle catalyst material 43 as well as gas and further distillable liquids 46 (see figure, column 5, line45-column 6, line14).
Therefore, it would have been obvious to have sent the Gatsis hydroconverted separated products to further distillation, as disclosed by Derouane.  Examiner additionally notes that various fractionation configurations using multiple separators are known in the art in order to obtain hydroconversion products.  Kramer shows two separators followed by two distillation units (see figure).
In this regard, Examiner notes that it would be within the skill of the person having ordinary skill in the art to have appropriately selected the desired separation and distillation steps, in order to recover recycle hydrogen and desired products.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 2, Derouane teaches vacuum gas oil feeds (column 1, lines 1-22). 
Regarding claim 3, Derouane teaches molybdenum organometallic catalyst (column 6, line s50-60).
Regarding claim 4, Gatsis teaches 0.01-2 wt % organometallic catalyst (column 4, lines 30-45).
Regarding claim 5, Derouane teaches contact times of 6 minutes to 120 minutes (column 5, lines 45-60), which overlaps with the claimed range.
Regarding claim 6, Examiner notes that it would have been obvious to the person having ordinary skill in the art to have utilized any suitable reaction vessel to perform the steps.  Further, Kramer teaches a slurry reactor (column 1, lines 1-15).  
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected an appropriate vessel, such as the slurry reactor of Kramer in order to perform the steps disclosed by the previous combination.  It is not seen where such a selection would result in any new or unexpected results.
Regarding claim 9, Derouane teaches recovering solid catalyst recycle by centrifuge, distillation, or extraction (column 5, lines 45-600.  The instant claims appear to contain an additional metal recovery step.  Examiner considers this to be mere duplication of steps.  Alternatively, the person having ordinary skill in the art may combine two or more of the Derouane catalyst recovery steps, such as centrifuge, distillation, and solvent extraction, in order to recover the desired catalytic metal.  
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gatsis (US 4,943,548) in view of Derouane (US 4,578,181) and Kramer (US 5,298,152) as applied to claim 1 above and further in view of Havlik (US 2014/0138283).
Regarding claims 11-14, the previous combination teaches the limitations of claim 11, as discussed above.
The previous combination does not explicitly disclose what using adsorbent in the metal recovery stage.
However,  Havlik teaches a similar method for recovering catalytic metal using adsorption in addition or alternative to centrifugal separation [0010], [0021], [0024], [0025].  Havlik teaches using clay sorbent [0025].
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the Havlik clay adsorption in combination with the centrifuge of the previous combination, since Havlik teaches such is known in the art to perform the claimed adsorption catalyst separation.  It is not seen where such a modification would result in any new or unexpected results.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gatsis (US 4,943,548) in view of Derouane (US 4,578,181) and Kramer (US 5,298,152) as applied to claim 1 above and further in view of Aldridge (US 4,066,530).
Regarding claims 16-24, the previous combination teaches the limitations of claim 1, as discussed above.  The further claims contain a slightly different order of separation.  Examiner notes that order of performing process steps is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04, IV, C).  
Further, Aldridge teaches a similar process for hydroconversion with organometallic catalyst followed by separation steps.  Aldridge teaches multiple separation steps, in different orders, in order to obtain the same recovery of catalytic materially and liquid products (see figure, column 5, line 35-column 6, line 40).
Therefore, it would have been obvious to the person having ordinary skill in the art to have modified the order of fractions, such as disclosed by Aldridge, since the order of steps does not appear to impact the result.  Each of the prior art results in the same separation of solids, liquid products, and gas products.  
Response to Arguments
Applicant’s arguments have been fully considered and are addressed by the updated rejections in view of interview and claim amendments.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prajapati (US 2016/0288101) – previously relied upon teaches hydroprocessing followed by solvent extraction to recover metals from the product stream [0033-0048].
Reynolds (US 2008/0135450) – previously relied upon teaches centrifuging and metals recovery steps [0016-0022].  Reynolds teaches fractionating liquid products prior to metals recovery steps.
Natori (US 5,792,824) – previously relied upon teaches adsorption separation and filtration are well known in the art to separate organometallic hydrogenation catalyst from hydrotreated hydrocarbons (column 44, lines 30-37 and column 42, lines 26-50).
Kalnes (US 5,028,313) – teaches multiple separation and distillation steps after hydrotreatment (see figure).
Bauer (US 2010/0122939) – teaches filtration and product fractionation after slurry processing (see figure).
Biswas (US 2009/0008290) – teaches recovery of catalyst slurry by solvent deasphalting, followed by product separation (See figure).
Chabot (US 2010/0065472) – teaches methods for recovery recycle slurry catalyst in hydroprocessing systems (see figure).
Lott (US 2005/0241991) – teaches catalyst withdrawal followed by fractionation steps (see figure 2c).
Doubrava (US 2003/0209106) – teaches filter steps to recover catalytic metals (abstract).
Odueyungbo (US 2012/0198718) – teaches filtration to recover hydroprocessing catalyst (abstract).
Gotteland (US 2013/0150232) – teaches recovery of slurry catalyst (see figure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771